Citation Nr: 1114952	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to August 5, 2009, and 40 percent thereafter, for service-connected herniated nucleus pulpous at L4-L5 with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1982 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was brought before the Board in July 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was previously remanded in July 2009 in order to afford the Veteran a VA examination to determine the current severity of her service-connected lumbar spine disability.  In the July 2009 remand, the Board discussed a June 2008 VA examination report, which indicates the Veteran's lumbar spine disability results in urinary incontinence, though the severity of such incontinence was unclear.  The Board then instructed the VA examiner to address the severity of the Veteran's urinary incontinence due to her service-connected lumbar spine disability.

The Veteran was provided a VA examination in August 2009, at which the VA examiner noted "no [history] indicating urinary or bowel incontinence."  However, as discussed above, the June 2008 VA examination report explicitly notes a history of urinary incontinence requiring constant use of appliance.  Noting the discrepancy, the AOJ determined an addendum to the August 2009 VA examination report was required to address urinary incontinence.  See September 2010 deferred rating decision.  However, to date, such an addendum has not been obtained.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As the August 2009 VA examination report does not discuss the Veteran's urinary incontinence as requested by the July 2009 Board remand, another remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of any urinary incontinence due to her service-connected lumbar spine disability.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Specifically, the examiner should address any urinary incontinence suffered by the Veteran and provide information regarding the frequency of use of appliances or wearing of absorbent materials (number of times they must be changed each day) in relation to the Veteran's urinary incontinence that is related to her service-connected back disability.  The rationale for all opinions expressed must be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


